     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 1 of 10



 1   Daniel P. Struck
     Arizona Bar No. 012377
 2   (admitted pro hac vice)
     Jacob B. Lee
 3   Nevada Bar No. 012428
     Ashlee B. Hesman
 4   Nevada Bar No. 012740
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 5   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 6   Telephone: (480) 420-1600
     dstruck@strucklove.com
 7   jlee@strucklove.com
     ahesman@strucklove.com
 8
     Gina G. Winspear
 9   Nevada Bar No. 005552
     DENNETT WINSPEAR, LLP
10   3301 North Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
11   Telephone: (702) 839-1100
     gwinspear@dennettwinspear.com
12
     Attorneys for Defendant CoreCivic, Inc.
13
                                UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15
     Kathleen Bliss, on behalf of herself, the              Case No. 2:18-cv-01280-JAD-GWF
16   Proposed Nationwide Rule 23 Class, and the
     Proposed Nevada Subclass,                              DEFENDANT’S MOTION FOR
17                                                          SUMMARY JUDGMENT
                                               Plaintiff,
18
                    v.
19
     CoreCivic, Inc.,
20
                                           Defendant.
21
22           Defendant CoreCivic, Inc. moves for summary judgment on Plaintiffs’ federal and state

23   wiretap claims as untimely under the applicable two-year statutes of limitations. Those claims are

24   time-barred because they accrued more than two years ago, when Plaintiff Kathleen Bliss knew or

25   had a reasonable opportunity to discover CoreCivic’s alleged monitoring, interception, recording,

26
27
28
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 2 of 10



 1   and/or sharing of her telephone calls with her detainee-clients at the Nevada Southern Detention
 2   Center (“NSDC”) in Pahrump, Nevada. Thus, the Court should dismiss her claims with prejudice. 1

 3                        MEMORANDUM OF POINTS AND AUTHORITIES

 4   I.        RELEVANT FACTS

 5                  Bliss is a private criminal-defense attorney who is licensed and practices law in

 6   Nevada. (Dkt. 25, ¶ 12.)

 7                  Bliss has approximately 25 years of experience as both a federal prosecutor and a

 8   private criminal attorney. (See Ex. 1.)

 9                  Bliss was a prosecutor in several states and eventually accepted a position in Nevada

10   as an Assistant United States Attorney in the Organized Crime Strike Force of the Department of

11   Justice’s Criminal Division. (Id.)

12                  In that prosecutorial position, Bliss worked on several cases involving wiretapping

13   issues by law enforcement. See, e.g., U.S. v. Burgos, No. 2:11–CR–48 JCM (LRL), 2011 WL

14   867567 (D. Nev. Mar. 10, 2011); see also, e.g., U.S. v. Aguilar, No. 2:11–CR–00048–JCM–LRL,

15   2011 WL 1869388 (D. Nev. April 15, 2011). 2

16                  After 22 years as a federal prosecutor, Bliss went into private practice as a criminal

17   defense attorney, and continued litigating cases involving wiretapping issues. See, e.g., U.S. v.

18   Cobb, 2:14–CR–00194–APG–NJK, 2015 WL 518543 (D. Nev. Feb. 9, 2015).

19
               1
               CoreCivic reserves the right to move for summary judgment on the merits in the event
20   Bliss’s claims survive this Motion. See Antioch Litig. Tr. v. McDermott Will & Emery LLP, No.
     3:09-cv-218, 3:10-cv-156, 2012 WL 5935956, at *1 (S.D. Ohio Nov. 27, 2012) (“[A] district court
21   may permit a second motion for summary judgment, especially where there has been an intervening
     change in the controlling law, where new evidence has become available or the factual record has
22   otherwise expanded through discovery or where a clear need arises to correct a manifest
     injustice.”); accord Cioni v. Globe Specialty Metals, Inc., 618 F. App’x 42, 45 n.2 (3d Cir. 2015)
23   (affirming district court’s allowance of subsequent motion for summary judgment); Hoffman v.
     Tonnemacher, 593 F.3d 908, 911-12 (9th Cir. 2010) (same); Whitford v. Boglino, 63 F.3d 527, 530
24   (7th Cir. 1995) (holding “the district court may, in its discretion, allow a party to renew a previously
     denied summary judgment motion or file successive motions, particularly if good reasons exist”);
25   see also Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014) (allowing an initial motion for
     summary judgment on the issue of exhaustion).
26           2
               This Court may take judicial notice of pleadings and memoranda in these matters of public
27   record. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746, n.6 (9th Cir. 2006);
     United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
28   Cir. 1992).
     3539620                                             2
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 3 of 10



 1                  As a criminal-defense attorney, Bliss represented Vinay Bararia in U.S. v. Bararia,
 2   No. 2:12-cr-236-MMD-GWF (D. Nev.). (Ex. 2.)

 3                  On February 21, 2013, Bliss filed a Motion to Require Disclosure of Material

 4   Information in Bararia. See No. 2:12-cr-236-MMD-GWF, Dkt. 63 (Ex. 3.)

 5                  In Request No. 16 of that Motion, Bliss requested the Government to produce “[a]ll

 6   jail recordings of Defendant obtained by the Government during Defendant’s incarceration,

 7   including all privileged communications received and reviewed.” (Id. at 3:6-7) (emphasis

 8   added).

 9                  At the time of that Motion, Bararia was detained at NSDC. See No. 2:12-CR-236-

10   MMD-GWF, Dkt. 198 at 11:24-25 & Ex. B to same.

11                  Bliss later represented another criminal defendant, Robert Kincade, in U.S. v.

12   Kincade, No. 2:15-CR-00071-JAD-GWF (D. Nev.).

13                   On October 3, 2016, Bliss filed a Motion to Dismiss for Prosecutorial Delay and

14   Misconduct on behalf of Kincade. See No. 2:15-cr-00071-JAD-GWF, Dkt. 130 (Ex. 4.)

15                  In that Motion, Bliss argued that the case should be dismissed because, among other

16   reasons, “the government [was] in possession of tape recorded conversations between [the

17   defendant] and his counsel.” (Id. at 2:16-18.)

18                  Bliss further stated:

19                  On June 27, 2016, the government provided certain supplemental
                    discovery. Included in that discovery was a compact disk
20                  containing hundreds, if not thousands, of recordings of telephone
                    calls made by Kincade from the Nevada Southern Detention
21                  Center in Pahrump, Nevada (“NSDC”). These calls had been
                    recorded by NSDC and delivered to the U.S. Attorney’s Office.
22                  Among other conversations, the disk includes recordings of
                    Kincade’s telephone calls to defense counsel Kathleen Bliss.
23
24   (Id. at 10:18-28, 11:1-5) (emphasis added).

25                  On December 12, 2016, Bliss filed a Motion for Order Compelling Disclosure of

26   Status Report Regarding Government Compelled Telephone Calls and of Grand Jury Transcripts

27   on behalf of Kincade. See No. 2:15-cr-00071-JAD-GWF, Dkt. 216 (Ex. 5.)

28
     3539620                                          3
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 4 of 10



 1                  Bliss stated in that Motion that, beginning on June 27, 2016, “the government
 2   produced a cascade of telephone calls, which included 13 telephone calls by [the defendant] to his

 3   attorneys.” (Id. at 2:25-3:2.)

 4                  CoreCivic owns and operates NSDC under an agreement with the United States

 5   Marshals Service. (Dkt. 25, ¶¶ 5 & 6.)

 6                  On July 12, 2018, Bliss filed her original Complaint raising claims under the federal

 7   and Nevada wiretap statutes, and alleged that CoreCivic “records confidential attorney-client

 8   communications” at its facilities without the consent of the attorneys or detainees. (Dkt. 1 at 3,

 9   ¶¶ 16-17.)

10                  On September 28, 2018, Bliss filed an Amended Complaint, alleging that her

11   attorney-client calls had been monitored, intercepted, recorded, and/or shared with law enforcement

12   agencies since “before July 2016 and continuing into 2018,” in violation of the federal and Nevada

13   wiretap statutes. (Dkt. 25, ¶¶ 16-17 & 31.)

14                  Bliss further alleges that she “has had numerous conversations with her clients, both

15   telephonically and in person[,] while her clients were detained at [NSDC]”; that she “was aghast to

16   learn that her conversations with a client in [NSDC] had been listened to”; and that “[s]he promptly

17   made the government and later, the court aware” of the same. (Dkt. 25, at ¶¶ 17, 25.)

18                  As an “example,” Bliss alleges: “Plaintiff received calls from more than one client

19   in the Nevada Southern Detention Center during the statutory period, including in the latter half of

20   2016.” (Dkt. 25, ¶ 17.)

21                  Bliss seeks damages and statutory penalties for these alleged violations, including

22   actual damages or liquidated damages of $100/day (but not less than $1,000), punitive damages,

23   and her costs and fees. (Ex. 6 at 4:2–16.)

24   II.    LEGAL ARGUMENT

25          Summary judgment should be granted “if the pleadings, depositions, answers to

26   interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

27   genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

28    law.” Celotex Corp. v. Catrett, 477 U.S. 317, 317 (1986) (citing Fed. R. Civ. P. 56). “Summary
     3539620                                          4
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 5 of 10



 1   judgment has, as one of its most important goals, the elimination of waste of the time and resources
 2   of both litigants and the courts in cases where a trial would be a useless formality.” Zweig v. Hearst

 3   Corp., 521 F.2d 1129, 1135-36 (9th Cir. 1975), disapproved of on other grounds by, Hollinger v.

 4   Titan Capital Corp., 914 F.2d 1564 (9th Cir. 1990)). Because the evidence shows that Bliss’s

 5   claims are time-barred under the federal and Nevada wiretap statutes, CoreCivic is entitled to

 6   summary judgment.

 7             A.     The Federal Wiretap Act Claim is Barred Under 18 U.S.C. § 2520(e).

 8             The Federal Wiretap Act requires that civil actions for violations be “commenced [not] later

 9   than two years after the date upon which the claimant first has a reasonable opportunity to discover

10   the violation.” 18 U.S.C. § 2520(e). A “reasonable opportunity” is one “as would lead a reasonable

11   person either to sue or to launch an investigation that would likely uncover the requisite facts.” See

12   Sparshott v. Feld Entm’t, Inc., 311 F.3d 425, 429 (D.C. Cir. 2002); see also Trimble v. City of Santa

13   Rosa, 49 F.3d 583, 586 n.1 (9th Cir. 1995) (holding the plaintiff “had a reasonable opportunity to

14   discover the taped conversation when it was admitted at his trial”); Jones v. Shields, 107 F. App’x

15   725, 727 (9th Cir. 2004) (same). Thus, a plaintiff’s subjective state of mind—i.e., whether she was

16   actually aware of the alleged violation—is irrelevant. Davis v. Zirkelbach, 149 F.3d 614, 618 (7th

17   Cir. 1998); see also In re Trilegiant Corp., Inc., 11 F.Supp.3d 82, 106 (D. Conn. 2014) (finding

18   “[A]n objective standard is used to impute knowledge to the victim when sufficient ‘storm clouds’

19   are raised to create a duty to inquire. . . . [I]mportantly, the storm warnings ‘need not detail every

20   aspect of the alleged fraudulent scheme,’ but must suggest to a person of ordinary intelligence the

21   probability of fraudulent activity.”).

22             In Davis, an employer turned over to police wiretap evidence of his employee selling drugs

23   from his work office. 149 F.3d at 616. The employee knew in May 1990 that police had a tape of

24   his conversations. Id. at 616, 618. In September 1992, the employee sued the employer for

25   violation of the Federal Wiretap Act. Id. at 618. The employee acknowledged that he knew

26   something had been taped, but argued it might have been a non-telephonic conversation. Id. He

27   further argued he did not know “for sure until September 12, 1990” when an officer testified that a

28   tape recording existed.      Id. The Seventh Circuit held that the May 1990 “revelation to [the
     3539620                                          5
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 6 of 10



 1   employee] was at least enough to put him on inquiry notice that his rights might have been invaded”
 2   and gave him “reason to know that something was afoot.” Id. Because the employee filed suit

 3   more than two years after that revelation, the claim was time-barred. Id.

 4          Similarly, in Sparshott, the plaintiff alleged that, from the “very start of her relationship

 5   with Smith in 1993,” she had made “successive discoveries not only of Smith’s wiretapping but

 6   also of other similar intelligence gathering.” 311 F.3d at 429. Further, “she also received outside

 7   warnings” of Smith’s wiretapping. Id. In March 1997, Smith confronted the plaintiff with an

 8   audiotape of a phone call. Id. at 428. Exactly two years later, the plaintiff sued Smith for violations

 9   of the Federal Wiretap Act. Id. The district court ruled in favor of the plaintiff, and Smith appealed,

10   arguing that the claims were time-barred. Id. at 428. On appeal, the D.C. Circuit reversed. Id. at

11   431. The court held that a person need not actually “discover or be aware of the violation; the

12   question is whether ‘the person had a reasonable opportunity to discover the wiretapping.’” Id. at

13   429. The court further held that “Sparshott had evidence that Smith had been wiretapping her both

14   at home and at work, and reasonable inquiry would have uncovered the whole scheme.” Id. at 430.

15          Just as in Davis and Sparshott, where the plaintiffs had reason to believe something was

16   afoot and a reasonable opportunity to discover the alleged wiretapping, the evidence here shows

17   that Bliss likewise had inquiry notice concerning an alleged wiretap violation as early as February

18   21, 2013 based on her discovery request in Bararia. On that date, she requested “[a]ll jail

19   recordings of Defendant obtained by the Government during Defendant’s incarceration, including

20   all privileged communications received and reviewed.” See U.S. v. Bararia, No. 2:12-CR-236-

21   MMD-GWF (D. Nev.) (emphasis added). (See supra, Section I, ¶ 8.) Bliss would not have made

22   such a specific request for privileged communications without an alleged reason to believe

23   something was afoot.

24          Further, the record shows that Bliss had another reasonable opportunity to discover

25   CoreCivic’s alleged wiretap violations on June 26, 2016, when she received discovery from the

26   prosecution in Kincade in the form of a compact disc containing recordings of telephone calls made

27   by the defendant from NSDC. (See supra, Section I, ¶¶ 14, 15.) Bliss alludes to this incident in

28    the Amended Complaint as an “example” of CoreCivic’s wiretap violations, alleging that the
     3539620                                    6
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 7 of 10



 1   recordings of her conversations with detainee-clients at NSDC began “since before July 2016.”
 2   (Dkt. 25, at ¶ 16.)

 3           On this record, it cannot be disputed that Bliss had both inquiry notice and a reasonable

 4   opportunity to discover CoreCivic’s alleged monitoring, intercepting, recording, and/or sharing of

 5   her phone calls with her clients at NSDC as early as February 21, 2013, but no later than June 26,

 6   2016.   On either of those dates, she had a reasonable opportunity to discover the alleged wiretap

 7   violations regardless of when she actually knew of them. See, e.g., Andes v. Knox, 905 F.2d 188,

 8   189 (8th Cir. 1990) (holding that the cause of action accrues when the claimant has a reasonable

 9   opportunity to discover the violations, not when she discovers the true identity of the violator or all

10   the violations); Pringle v. Schleuter, 388 F. App’x 449, 450 (5th Cir. 1990) (holding that the

11   “limitation period begins to run once the plaintiff has enough notice as would lead a reasonable

12   person to either sue or launch an investigation” and “the statute of limitations does not require the

13   claimant to have actual knowledge of the violation; it demands only that the claimant have had a

14   reasonable opportunity to discover it”); Kreish v. Michigan Bell Tell. Co., 57 F.3d 1069, 1071 (6th

15   Cir. 1995) (finding that the “two-year period for filing these types of claims begins when there is a

16   reasonable opportunity to discover the alleged interception”). Because Bliss filed her original

17   Complaint more than two years after both dates, her federal wiretap claim is time-barred.

18           B.      The Nevada Wiretap Act Claim is Also Time-Barred.

19           Although the Nevada Wiretap Act (“Nevada Act”) is silent as to a limitations period, an

20   “[a]ction upon a statute for penalty or forfeiture” must be commenced within two years. See NRS

21   § 11.190(4)(b). Because Bliss seeks the statutory penalties provided by the Nevada Act (see NRS

22   § 200.690) and asserts a two-year statutory period for the Nevada wiretap claim (see Ex. 7, at 4:7-

23   8), the two-year statute of applications under NRS § 11.190(4)(b) applies. See, e.g., Edwards v.

24   Emperor’s Garden Rest., 130 P.3d 1280, 1286-87 (Nev. 2006) (finding that because the Telephone

25   Consumer Protection Act “imposes statutory penalties for injuries caused by its violation, NRS

26   11.190 imparts a two-year limitations period”).

27           Further, the discovery rule also applies to a Nevada wiretap claim. See Levin v. Red Rock

28    Fin. Servs., LLC, No. 70006, 2017 WL 519414 at *n. 2 (Nev. App. Jan. 30, 2017) (unpublished
     3539620                                      7
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 8 of 10



 1   order) (holding the discovery rule applies to plaintiff’s Nevada wiretap act claims); accord Bemis
 2   v. Estate of Bemis, 967 P.2d 437, 440 n.1 (Nev. 1998) (“In dealing with statutes that do not specify

 3   when a cause of action accrues, we have held that the discovery rule would apply.”). “If

 4   uncontroverted evidence demonstrates that a plaintiff either discovered or should have discovered

 5   the facts giving rise to the cause of action, the cause may be dismissed on statute of limitations

 6   grounds.” Kancilia v. Claymore and Dirk Ltd. P’ship., No. 61116, 2014 WL 3731862, at *1 (Nev.

 7   2014) (citing Bemis, 967 P.2d at 440).

 8             For the same reasons that Bliss had inquiry notice and a reasonable opportunity to discover

 9   CoreCivic’s alleged federal wiretap violations, her Nevada wiretap claim is also barred by the

10   applicable two-year statute of limitations under state law. Bliss either knew or should have

11   discovered the alleged violations as early as February 21, 2013, but no later than June 26, 2016.

12   See Eamon v. Martin, No. 67815, 2016 WL 917795, at *1 (Nev. App. Mar. 4, 2016) (finding that

13   a “person is put on inquiry notice when he or she should have known of facts that would lead an

14   ordinarily prudent person to investigate the matter further”) (internal quotation and citation

15   omitted); Winn v. Sunrise Hosp. & Medical Ctr., 277 P.3d 458, 463 (Nev. 2012) (holding plaintiff

16   obtained inquiry notice of a possible claim when he received medical records documenting

17   potential negligence); Crabb v. Harmon Enter., Inc., No. 60634, 2014 WL 549834, at *3 (Nev.

18   Feb. 10, 2014) (finding plaintiff had inquiry notice when she received a diagnosis “alert[ing] her to

19   a potentially negligent cause of her injury”).

20   III.      CONCLUSION

21             For the foregoing reasons, CoreCivic requests that this Court grant its Motion for Summary

22   Judgment and dismiss Bliss’s claims with prejudice.

23
24
25
26
27   ///

28   ///
     3539620                                             8
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 9 of 10



 1             DATED this 25th day of January, 2019.
 2                                             STRUCK LOVE BOJANOWSKI & ACEDO, PLC

 3
                                               By /s/ Jacob B. Lee
 4                                                Daniel P. Struck
                                                  Jacob B. Lee
 5                                                Ashlee B. Hesman
                                                  3100 West Ray Road, Suite 300
 6                                                Chandler, AZ 85226
                                                  dstruck@strucklove.com
 7                                                jlee@strucklove.com
                                                  ahesman@strucklove.com
 8
                                                  Gina G. Winspear
 9                                                DENNETT WINSPEAR
                                                  3301 North Buffalo Dr., Suite 195
10                                                Las Vegas, NV 89129
                                                  gwinspear@dennettwinspear.com
11
                                                  Attorneys for Defendant CoreCivic, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3539620                                           9
     Case 2:18-cv-01280-JAD-GWF Document 59 Filed 01/25/19 Page 10 of 10



 1                                      CERTIFICATE OF SERVICE
 2             I hereby certify that on January 25, 2019, I electronically transmitted the attached document

 3    to the Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic

 4    Filing to the following CM/ECF registrants:

 5                    Paul S. Padda:                 psp@paulpaddalaw.com
                      Joshua Y. Ang:                 ja@paulpaddalaw.com
 6                    Lance D. Sandage:              lance@sandagelaw.com
                      Anna P. Prakash:               aprakash@nka.com
 7                    Matthew H. Morgan:             morgan@nka.com
                      Joseph K. Eischens:            joe@jkemediation.com
 8                    Michael Hodgson:               mike@thehodgsonlawfirm.com
 9             I hereby certify that on this same date, I served the attached document by U.S. Mail, postage
10    prepaid, on the following, who is not a registered participant of the CM/ECF System:
11
               N/A
12
13                                                            /s/ Jacob B. Lee

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3539620                                             10
